NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



KEITH LAMAR WESBY,                           )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-1515
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed December 14, 2018.

Appeal from the Circuit Court for Pinellas
County; Michael F. Andrews, Judge.

Keith Lamar Wesby, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and C. Suzanne Bechard,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and VILLANTI and SLEET, JJ., Concur.